Case 3:20-cv-01723-JCH Document 20-2 Filed 11/20/20 Page 1 of 2




                EXHIBIT 1

        List of Court Admissions
   Case 3:20-cv-01723-JCH Document 20-2 Filed 11/20/20 Page 2 of 2




                             Marc J. Randazza, Esq.
                                 State Bar Admissions
                                               Date of                   Good
                     State                   Admission        Bar No.   Standing
    Commonwealth of Massachusetts               01/24/2002    651477       Yes
    State of Florida                            03/25/2003    625566       Yes
    State of California                         05/20/2010    269535       Yes
    State of Arizona                            08/26/2010    027861       Yes
    State of Nevada                             01/06/2012     12265       Yes

                               Federal Court Admissions
                                                                Date of      Good
                       Title of Court                          Admission    Standing
Supreme Court of the United States                            02/28/2005         Yes
U.S. Court of Appeals for the First Circuit                   05/08/2003         Yes
U.S. Court of Appeals for the Fourth Circuit                  11/06/2015         Yes
U.S. Court of Appeals for the Sixth Circuit                   07/30/2013         Yes
U.S. Court of Appeals for the Seventh Circuit                 11/06/2009         Yes
U.S. Court of Appeals for the Ninth Circuit                   09/04/2009         Yes
U.S. Court of Appeals for the Tenth Circuit                   11/03/2011         Yes
U.S. Court of Appeals for the Eleventh Circuit                06/20/2003         Yes
U.S. Court of Appeals for the Federal Circuit                 09/01/2006         Yes
U.S. District Court for the District of Massachusetts         06/12/2002         Yes
U.S. District Court for the Northern District of Florida      05/17/2005         Yes
U.S. District Court for the Middle District of Florida        06/09/2003         Yes
U.S. District Court for the Southern District of Florida      08/04/2006         Yes
U.S. District Court for the Northern District of Texas        11/12/2009         Yes
U.S. District Court for the Eastern District of California    06/08/2010         Yes
U.S. District Court for the Southern District of California   06/08/2010         Yes
U.S. District Court for the Central District of California    06/08/2010         Yes
U.S. District Court for the Northern District of California   06/22/2010         Yes
U.S. District Court for the District of Arizona               10/19/2010         Yes
U.S. District Court for the District of Colorado              03/28/2011         Yes
U.S. District Court for the District of Nevada                02/01/2012         Yes
U.S. District Court for the Eastern District of Wisconsin     06/18/2010         Yes
U.S. District Court for the Northern District of Ohio         02/13/2012         Yes
U.S. District Court for the Eastern District of Michigan      06/30/2009         Yes




                                            1
